Case 1:20-cv-22973-RNS Document 11 Entered on FLSD Docket 12/14/2020 Page 1 of 6



                                   United States District Court
                                             for the
                                   Southern District of Florida

  Christopher Reed, Plaintiff,                     )
                                                   )
  v.                                               )
                                                        Civil Action No. 20-22973-Civ-Scola
                                                   )
  Bradley A. Friedman, P.A. and Star               )
  Lakes Association, Inc., Defendants.             )
                                 Order Dismissing Complaint
         Plaintiff Christopher Reed complains Defendants Star Lakes Association,
  Inc., and Bradley A. Friedman, P.A., a condominium association and its lawyer,
  violated federal and state statutes in their efforts to collect various debts for
  unpaid association maintenance and special-assessment fees. (Compl. ECF No.
  1.) The Defendants say Reed’s complaint should be dismissed because the
  property and debt at issue belong not to Reed himself, but to a business entity,
  Reed’s Enterprise. (Defs.’ Mot. to Dismiss, ECF No. 8.) Accordingly, say the
  Defendants, Reed lacks standing to bring this suit and the debt is not subject
  to the consumer protections afforded by the Fair Debt Collection Practices Act
  or the Florida Consumer Collection Practices Act. (Id.) Reed counters that
  Reed’s Enterprise is simply his “second ‘legal name’” and therefore, the
  complained of wrongful conduct was, in effect, directed towards him,
  individually, as a “natural person.” (Pl.’s Resp., ECF No. 9, 2–3.) The Court
  agrees with the Defendants that Reed lacks standing and that the debt at issue
  here is not afforded consumer protection under the FDCPA and, therefore,
  grants their motion to dismiss (ECF No. 8) in part, as to Reed’s federal claims.
  And, because jurisdiction is based on federal-question jurisdiction, the Court
  dismisses the remaining state-law claims, without prejudice.

       1. Background 1
         Reed, through his interest in Reed’s Enterprise, owns a condominium
  unit in Miami, located at 18975 NE 2nd Avenue. (Compl. ¶ 13; Claim of Lien,


  1
   The Court generally accepts the Plaintiff’s factual allegations as true for the purposes of
  evaluating the Defendant’s motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
  116 F.3d 1364, 1369 (11th Cir. 1997). Additionally, the Court has also considered extrinsic
  documents, supplied by the Defendants, because (1) the Defendants have made a factual
  attack on the complaint regarding standing, Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys.,
  Inc., 524 F.3d 1229, 1233–34 (11th Cir. 2008), and (2) the supplied documents are central to
  Reed’s claim and none of the parties challenges their authenticity, see Speaker v. U.S. Dept. of
  Health & Human Services Centers for Disease Control & Prevention, 623 F.3d 1371, 1379 (11th
  Cir. 2010) (“In ruling upon a motion to dismiss, the district court may consider an extrinsic
  document if it is (1) central to the plaintiff's claim, and (2) its authenticity is not challenged.”).
Case 1:20-cv-22973-RNS Document 11 Entered on FLSD Docket 12/14/2020 Page 2 of 6



  ECF No. 8-1, 15; Pl.’s Resp. ¶ 3.) Star Lakes hired Bradley to collect debts
  allegedly owed for unpaid maintenance and special-assessment fees for that
  unit. (Compl. ¶ 14.) Reed appears to have received various letters Bradley
  addressed to Reed’s Enterprise, attempting to collect on the debts. (Id. ¶ 15;
  Collection Letters, ECF No. 8-1.) In this series of letters, Bradley informed
  Reed’s Enterprise of Star Lake’s intent to lien and foreclose on the unit based
  on the amounts owed. (July 16, 2019, Intent to Lien Letter, ECF No. 8-1, 1–3;
  Apr. 17, 2020, Intent to Lien Letter, ECF No. 8-1, 4–13; June 29, 2020, Intent
  to Foreclose Letter, 8-1, 14–21.) The letters from Bradley and the recorded
  Claim of Lien all identify Reed’s Enterprise as the owner of the unit. (ECF No.
  8-1.) Reed, for his part, says he “does not owe, and never has owed, the specific
  amounts claimed by” the Defendants in the letters or in the claim of lien.
  (Compl. ¶¶ 15, 16.)
         Reed emailed Bradley on July 13, 2020, telling him that he had an
  attorney representing him regarding Star Lake’s claims. (Id. ¶ 17.) Just over
  twenty minutes later, Bradley emailed Reed “debt collection communication
  directly referencing other matters” Reed had addressed in his earlier email. (Id.
  ¶ 18.)

     2. Legal Standard
     A. Standing
         Because the question of Article III standing implicates subject matter
  jurisdiction, it must be addressed as a threshold matter prior to the merits of
  any underlying claims. Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S.,
  P.A., 781 F.3d 1245, 1250 (11th Cir. 2015). Indeed, standing generally must be
  present at the inception of the lawsuit. See Lujan v. Defenders of Wildlife, 504
  U.S. 555, 560 n.5 (1992). Article III of the U.S. Constitution grants federal
  courts judicial power to decide only actual “Cases” and “Controversies.” U.S.
  Const. Art. III § 2. The doctrine of standing is a “core component” of this
  fundamental limitation that “determin[es] the power of the court to entertain
  the suit.” Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d
  1259, 1264–65 (11th Cir. 2011) (quoting Lujan, 504 U.S. at 560; Warth v.
  Seldin, 422 U.S. 490, 498 (1975)). The “irreducible constitutional minimum” of
  standing under Article III consists of three elements: (1) the plaintiff must have
  suffered an actual or imminent injury, or a concrete “invasion of a legally
  protected interest”; (2) that injury must have been caused by the defendant’s
  complained-of actions; and (3) the plaintiff’s injury or threat of injury must
  likely be redressable by a favorable court decision. Lujan, 504 U.S. at 560–
  61; see also Hollywood Mobile Estates, 641 F.3d at 1265 (same).
Case 1:20-cv-22973-RNS Document 11 Entered on FLSD Docket 12/14/2020 Page 3 of 6



        “[A] dismissal for lack of standing has the same effect as a dismissal for
  lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).” Stalley, 524
  F.3d at 1232 (11th Cir. 2008) (citing Cone Corp. v. Fla. Dep’t of Transp., 921
  F.2d 1190, 1203 n. 42 (11th Cir. 1991)). Motions to dismiss a complaint for
  lack of subject matter jurisdiction can consist of either a facial or factual attack
  on the complaint. Id. (citation omitted). A facial attack requires the court to
  “merely look and see if the plaintiff has sufficiently alleged a basis of subject
  matter jurisdiction,” whereas a factual attack, like here, “challenges the
  existence of subject matter jurisdiction using material extrinsic from the
  pleadings, such as affidavits or testimony.” Stalley, 524 F.3d at 1233–34. “A
  dismissal for lack of subject matter jurisdiction is not a judgment on the merits
  and is entered without prejudice.” Id. at 1232.

     B. Failure to State a Claim
          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
          Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
Case 1:20-cv-22973-RNS Document 11 Entered on FLSD Docket 12/14/2020 Page 4 of 6



  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.

     3. Analysis
          In attempting to ward off dismissal because of a lack of standing, Reed’s
  primary argument is that he and Reed’s Enterprise, a Florida-registered
  fictitious name, are one and the same. He urges the Court to consider Reed’s
  Enterprise simply his “second ‘legal name’” and to view any wrongs perpetrated
  against Reed’s Enterprise by the Defendants to have been perpetrated against
  him directly. (Pl.’s Resp. ¶ 3.) The Court is not persuaded.
          To begin with, Reed, in his response, has provided a link to the fictious-
  name detail page on sunbiz.org for Reed’s Enterprise. See, e.g., http://dos.
  sunbiz.org/ scripts/ficidet.exe?action=DETREG&docnum=G20000020195
  &rdocnum=G20000016495). Similarly, the Defendants have provided a copy of
  Reed’s application for registration of a fictitious name. (Defs.’ Reply, Ex. 1, ECF
  No. 10-1.) These records both show that Reed’s Enterprise is owned by two
  people: Reed and Rosenna Denise Reed. And, thus, as a matter of pure logic
  and commonsense, it is impossible for Reed and Reed’s Enterprise to be
  coextensive. Further, the Fictitious Name Act is not, as Reed contends, simply
  a convenient method of adopting a second legal name in lieu of going through
  the much more onerous process, defined by Florida Statutes, of legally
  changing one’s name. See Fla. Stat. § 68.07 (requiring, among other things, the
  submission of fingerprints for a state and national criminal-history records
  check; verification of residence and domicile in the county where the name
  change is sought; submission of the petitioner’s father’s name, mother’s
  maiden name, spouse’s name, children’s names and their residences, current
  occupation and places of employment for the preceding five years, residences
  since birth, graduate-school history, bankruptcy history, arrest history; and
  participation in a formal hearing). Instead, as provided for in the Fictitious
  Name Act, the purpose of registering a fictitious name is to transact business
  under that name. Fla. Stat. § 865.09(2)(c) (defining “fictitious name” as “any
  name under which a person transacts business in this state, other than the
  person’s legal name”); Fla. Stat. § 865.09(2)(a) (defining “Business” as “any
  enterprise or venture in which a person sells, buys, exchanges, barters, deals,
  or represents the dealing in any thing or article of value, or renders services for
  compensation.”) Accordingly, contrary to Reed’s opposition, the Court will not
  consider Reed’s Enterprise to be the same as Reed himself nor will it consider
  Reed’s Enterprise to be a natural person simply because the fictitious named is
  owned by a natural person rather than a business entity.
Case 1:20-cv-22973-RNS Document 11 Entered on FLSD Docket 12/14/2020 Page 5 of 6



         In light of this finding, the Court readily concludes Reed lacks standing
  to pursue the claims set forth in his complaint—he is neither the owner of the
  condominium unit nor the target of the Defendants’ letters nor claim of lien.
  See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,
  2016) (holding that, for a party to have standing to bring a lawsuit, he must
  have “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged
  conduct of the defendant, and (3) that is likely to be redressed by a favorable
  judicial decision”). Even if the Defendants’ letters to Reed’s Enterprise or claim
  of lien violated the FDCPA, Reed has not shown that any resulting injury to
  Reed’s Enterprise from the statutory violations inured to him.
         And, even if Reed were somehow able to pursue these claims on Reed’s
  Enterprise’s behalf—as he seems to suggest in offering to amend his plaintiff
  status to “Christopher Reed, aka Reed’s Enterprise”—the complaint
  nevertheless fails to state a claim. This is because the debt apparently owed by
  Reed’s Enterprise is not a “consumer debt” within the meaning of the FDCPA.
  The existence of a “debt” is threshold requirement for each of the FDCPA claims
  Reed raises. Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th
  Cir. 1998). And the FDCPA defines a “debt” as “any obligation or alleged
  obligation of a consumer to pay money arising out of a transaction in which the
  money, property, insurance, or services which are the subject of the
  transaction are primarily for personal, family, or household purposes, whether
  or not such obligation has been reduced to judgment.” 15 U.S.C. § 1692a(5). In
  turn, the FDCPA specifically defines “consumer” as “any natural person
  obligated or allegedly obligated to pay any debt.” 15 U.S.C. § 1692a(3)
  (emphasis added here). Reed’s Enterprise, as a registered fictitious name
  owned by Reed and another person, is not a “natural person.” Therefore, the
  alleged debt, by definition, is not a consumer debt within the meaning of the
  FDCPA. Accordingly, since Reed’s Enterprise would not be able to state a claim
  for relief under the FDCPA, Reed would, in turn, have no basis for standing to
  sue on its behalf.

     4. Conclusion
        Based on the foregoing, the Court grants the Defendants’ motion to
  dismiss (ECF No. 8) in part, dismissing count one, brought under the FDCPA.
  Because the Court is dismissing Reed’s FDCPA claims on the basis of standing,
  the Court’s dismissal is without prejudice. Stalley, 524 F.3d at 1234 (noting a
  complaint dismissed for a lack of standing is not a judgment on the merits and
  therefore should be without prejudice). Regarding the remainder of Reed’s
  complaint, under the FCCPA (counts two and three), the Court declines to
  exercise supplemental jurisdiction and dismisses those state-law claims, also
  without prejudice. Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir.
Case 1:20-cv-22973-RNS Document 11 Entered on FLSD Docket 12/14/2020 Page 6 of 6



  2004) (“encourage[ing] district courts to dismiss any remaining state claims
  when . . . the federal claims have been dismissed prior to trial”).
        The Clerk is directed to close this case. Any pending motion are denied
  as moot.
        Done and ordered, at Miami, Florida, on December 11, 2020.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
